Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on September 3, 2021 has been entered. Claims 1, 4, 5, 9 – 11, 13 – 15 and 17 have been amended. Claims 7 and 8 have been canceled. No claims have been added. Claims 1 – 6 and 9 - 21 are still pending in this application, with claims 1, 13 and 17 - 21 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 9 – 10 and 13 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaou et al. (US Patent 9,154,739, IDS), hereinafter referred as Nicolaou, in view of Zimring et al. (US Patent Application Publication 2019/0321732), hereinafter referred as Zimring.

Regarding claim 1, Nicolaou discloses an editor application (application method described in Fig. 2 – 5) configured for setting up at least one evaluation data structure col. 7, lines 4 – 32, form 240 is a data structure for evaluating a specific motion pattern in a sequence of image data structures), each evaluation data structure being configured for evaluating a corresponding specific motion pattern in a sequence of image data structures (Fig. 2 – 5), the specific motion pattern corresponding to a particular physical exercise (abstract, Fig. 2 – 5), wherein each evaluation data structure comprises: 
a machine learning (ML) model artifact of an exercise specific ML model configured for evaluating the particular physical exercise (col. 8, lines 23 – 42, machine learning), wherein the machine learning (ML) model artifact is configured for determining, based on input data comprising key data elements provided for at least one image data structure, class labels for each image data structure (col. 8, lines 23 – 42, supervised machine learning, it is apparent it has a series of correct silhouette as class labels; col. 7, lines 3 – 32, form 240 comprising class labels for identifying motion phase of the specific motion pattern; also col. 9, lines 7 – 36, a series of correct silhouette 302A … 302N can be considered as class labels for identifying motion phase of the specific motion pattern), said class labels identifying at least one of: at least one motion phase of the specific motion pattern (col. 5, line 8 to col. 6, line 36, key points; col. 7, lines 3 – 32; col. 9, lines 7 – 36) and at least one evaluation point of the specific motion pattern (Fig. 2A, #220A, #220B, col. 7, lines 58 - 66, evaluation point at different time (start, end)) wherein the key data elements indicate a respective position of a landmark in the image data structures (Fig. 2, col. 5, line 8 to col. 6, line 36, key points; col. 7, lines 3 – 32; col. 9, lines 7 – 36); 
col. 8, line 43 to col. 9, line 36; col. 10, lines 3 – 45; col. 11, lines 3 – 8, geometric evaluation is performed by comparison); and
feedback data for providing a feedback to the user, said feedback depending on the result of the geometric evaluation (col. 9, lines 29 – 36; col. 10, lines 19 – 45; col. 11, lines 9 – 14, feedback), 
wherein the editor application comprises at least one graphical user interface (col. 3, lines 4 – 22, smartphone, laptop computer, etc. comprising graphical user interface), and 
wherein at least one of the class labels identifies an evaluation point, the evaluation point being selected from the group comprising a start point of a motion phase, an end point of a motion phase (Fig. 2A, #220A, #220B, col. 7, lines 58 - 66, evaluation point at different time (start, end)), and an intermediate point in time of a motion phase where a reversal of a movement occurs.
However, Nicolaou fails to explicitly disclose wherein the graphical user interface being configured for accepting user input for setting up and editing the geometric evaluation data and the feedback data.  
However, in a similar field of endeavor Zimring discloses a system for interactive cloud gaming (Fig. 1). In addition, Zimring disclose that the system comprising a graphical user interface being configured for accepting user input for setting up and editing the data ([0140 – 0142]). 


Regarding claim 3 (depends on claim 1), Nicolaou discloses the editor application wherein the editor application is a web application (col. 3, lines 60 to col. 4, line 2).
However, Nicolaou fails to explicitly disclose wherein the at least one graphical user interface of the editor application is accessible via the internet.   
However, in a similar field of endeavor Zimring discloses a system for interactive cloud gaming (Fig. 1). In addition, Zimring disclose that the system wherein the at least one graphical user interface of the editor application is accessible ([0140 – 0142]) via the internet ([0045, 0047, 0139, 0166]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nicolaou, and the at least one graphical user interface of the editor application is accessible via the internet. The motivation for doing this is that the system can be more flexible and easily customized by user. 

Regarding claim 4 (depends on claim 1), Nicolaou discloses the editor application wherein training of the ML model underlying the ML model artifact is based on a plurality of sequences of image data structures showing different variants of the specific motion Fig. 3, 302A, 302B, …, 302N), wherein for each image data structure, a set of key data elements is provided, the set of key data elements indicating aKAI 42446 US246 January 2020Attorney Docket No: 6458-0109PUS1 respective position of a landmark in the image data structure (col. 5, line 8 to col. 6, line 36, key points), said training being further based on class labels provided for each image data structure (col. 8, lines 23 – 42, machine learning).  

Regarding claim 5 (depends on claim 1), Nicolaou discloses the editor application wherein the class labels are for the at least one motion phase and for the at least one evaluation point (Fig. 2A, #220A, #220B, col. 7, lines 58 - 66, evaluation point at different time (start, end)), wherein there is a predefined correlation between the at least one motion phase and the at least one evaluation point, with an evaluation point being a specific point of time within a motion phase or between consecutive motion phases (col. 9, lines 7 – 36; col. 10, lines 19 – 33; col. 10, line 62 to col. 11, line 26).  

Regarding claim 9 (depends on claim 1), Nicolaou discloses the editor application wherein the geometric evaluation data is configured for evaluation of a representation of the person's body in an image data structure that corresponds to an evaluation point (col. 8, line 43 to col. 9, line 36; col. 10, lines 3 – 45; col. 11, lines 3 – 8, geometric evaluation is performed by comparison).  

Regarding claim 10 (depends on claim 1), Nicolaou discloses the editor application wherein the geometric evaluation data is configured for evaluation of a configuration of col. 8, line 43 to col. 9, line 36; col. 10, lines 3 – 45; col. 11, lines 3 – 8; key points).  

Regarding claims 13 and 18, they are corresponding to claim 1, thus they are interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 14 (depends on claim 13), Nicolaou discloses the method further comprising a step of training the ML model, wherein the ML model underlies the ML model artifact, wherein said training is based on a plurality of sequences of image data structures showing different variants of the specific motion pattern, wherein for each image data structure, a set of key data elements is provided, said training being further based on the class labels provided for each image data structure (col. 8, lines 23 – 42, (machine learning) at specified locations and specific postures, … proper determination of key points. It is apparent that machine learning is also for each correct silhouette (label) 302A … 302N).  

Regarding claim 15 (depends on claim 14), Nicolaou discloses the method wherein after the training step, the ML model artifact determines class labels for the image data structures of the sequence of image data structures showing the specific motion pattern (col. 8, lines 23 – 42, (machine learning) at specified locations and specific postures, … proper determination of key points. It is apparent that machine learning is also for each correct silhouette (label) 302A … 302N).  

Regarding claim 16 (depends on claim 14), Nicolaou discloses the method wherein after the training step, the ML model is configured for evaluating a specific motion pattern (col. 8, lines 23 – 42, (machine learning) at specified locations and specific postures).  

Regarding claim 17, Nicolaou discloses a system (Fig. 1) comprising 
an editor application configured for setting up at least one evaluation data structure, each evaluation data structure being configured for evaluating a specific motion pattern in a sequence of image data structures (col. 7, lines 4 – 32, form 240 is a data structure for evaluating a specific motion pattern in a sequence of image data structures), the specific motion pattern corresponding to a particular physical exercise (abstract, Fig. 2 – 5); 
a web server (col. 3, line 60 to col. 4, line 2, mentioned about web server) configured for storing the at least one evaluation data structure (col. 7, lines 4 – 32, form 240 stored in storage 156); 
a mobile device (col. 3, lines 4 – 12, mobile device) configured for using the at least one evaluation data structure for evaluating a specific motion pattern (Fig. 2, col. 7, line 3 to col. 9, line 6, use form 240 data structures for evaluating a specific motion pattern), 
wherein the evaluation data structure comprises: 
a machine learning (ML) model artifact of an exercise specific ML model configured for evaluating the particular physical exercise (col. 8, lines 23 – 42, machine learning), wherein the machine learning (ML) model artifact is configured for determining, based on input data comprising key data elements provided for at least one image data structure, class labels for each image data structure (col. 7, lines 3 – 32, form 240 comprising class labels for identifying motion phase of the specific motion pattern; also col. 9, lines 7 – 36, a series of correct silhouette 302A … 302N can be considered as class labels for identifying motion phase of the specific motion pattern), said class labels identifying at least one of: at least one motion phase of the specific motion pattern (col. 5, line 8 to col. 6, line 36, key points; col. 7, lines 3 – 32; col. 9, lines 7 – 36) and at least one evaluation point of the specific motion pattern (Fig. 2A, #220A, #220B, col. 7, lines 58 - 66, evaluation point at different time (start, end)), wherein the key data elements indicate a respective position of a landmark in the image data structures (col. 5, line 8 to col. 6, line 36, key points; col. 7, lines 3 – 32; col. 9, lines 7 – 36); 
geometric evaluation data for performing a geometric evaluation of a configuration of key data elements of a particular image data structure that corresponds to an evaluation point or for performing a geometric evaluation of at least one motion phase of the specific motion pattern (col. 8, line 43 to col. 9, line 36; col. 10, lines 3 – 45; col. 11, lines 3 – 8, geometric evaluation is performed by comparison); and
feedback data for providing a feedback to the user, said feedback depending on the result of the geometric evaluation (col. 9, lines 29 – 36; col. 10, lines 19 – 45; col. 11, lines 9 – 14, feedback), 
Fig. 2A, #220A, #220B, col. 7, lines 58 - 66, evaluation point at different time (start, end)), and an intermediate point in time of a motion phase where a reversal of a movement occurs.
However, Nicolaou fails to explicitly disclose wherein the mobile device configured for downloading at least one of the evaluation data structures from the web server.  
However, in a similar field of endeavor Zimring discloses a system for interactive cloud gaming (Fig. 1). In addition, Zimring disclose that the client device configured for downloading the data structures from the web server ([0148]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nicolaou, and downloading at least one of the evaluation data structures from the web server. The motivation for doing this is that the data can be updated and synchronized with the server so that an obsolete can be prevented. 

Regarding claim 19, Nicolaou discloses a memory (Fig. 1, #104) comprising at least one evaluation data structure according to claim 18 (see claim 18 rejection).  
However, Nicolaou fails to explicitly disclose there is a database.  
However, in a similar field of endeavor Zimring discloses a system for interactive cloud gaming (Fig. 1). In addition, Zimring disclose that the system comprising a database (Fig. 1, #122). 


Regarding claims 20 and 21, they are corresponding to claim 17, thus they are interpreted and rejected for the reasons set forth above in the rejection of claim 17.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaou in view of Zimring, and in further view of Fletcher et al. (US Patent Application Publication 2016/0103887), hereinafter referred as Fletcher.

Regarding claim 2 (depends on claim 1), Nicolaou in view of Zimring discloses the editor application wherein the editor application is configured for providing at least one GUI, the at least one GUI being configured for accepting user input for setting up and editing the geometric evaluation data and the feedback data of the evaluation data structure (Zimring, [0140 – 0142]).  
However, Nicolaou in view of Zimring fails to explicitly disclose system further comprise a dashboard.  
However, in a similar field of endeavor Fletcher discloses a graphical user interface (GUI) (abstract). In addition, Fletcher disclose that the system comprising a dashboard ([0827]). 
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaou in view of Zimring, and in further view of Gamarnik et al. (US Patent Application Publication 2018/0330810), hereinafter referred as Gamarnik.

Regarding claim 6 (depends on claim 1), Nicolaou in view of Zimring fails to explicitly disclose the editor application wherein the ML model underlying the ML model artifact is a decision tree or a random forest comprising at least one decision tree.  
However, in a similar field of endeavor Gamarnik discloses a system for providing guidance for physical therapy treatments (abstract). In addition, Gamarnik disclose that the ML model is a decision tree ([0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nicolaou, and comprising a dashboard for data manipulation. The motivation for doing this is that the ML model can be strengthened. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaou in view of Zimring, and in further view of Hoof et al. (US Patent Application Publication 2014/0270351), hereinafter referred as Hoof.

Regarding claim 11 (depends on claim 1), Nicolaou in view of Zimring fails to explicitly disclose the editor application wherein the geometric evaluation data comprises at least one geometric constraint.  
However, in a similar field of endeavor Hoof discloses a system for analyzing user motion in 3D images (abstract). In addition, Hoof disclose that the geometric evaluation data comprises at least one geometric constraint ([0006, 0063, 0064, 0181]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nicolaou, and geometric evaluation data comprises at least one geometric constraint. The motivation for doing this is that the evaluation can be more realistic. 

Regarding claim 12 (depends on claim 11), Nicolaou in view of Zimring fails to explicitly disclose the editor application wherein the at least one graphical user interface is configured for accepting user input for setting up and editing the at least one geometric constraint.  
However, in a similar field of endeavor Zimring discloses a system for interactive cloud gaming (Fig. 1). In addition, Zimring disclose that the system comprising a graphical user interface being configured for accepting user input for setting up and editing the data ([0140 – 0142]). 
Hoof disclose that the geometric evaluation data comprises at least one geometric constraint ([0006, 0063, 0064, 0181]). 
. 

Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive. 

Regarding claim objections
The claim objections are removed because of claims amendment.

Regarding rejections under 35 USC § 103
Regarding claims 1, 13, 17 and 18, the Applicant alleges: “
The Office Action equates Nicolaou's form 240 to the claimed class labels. However, according to the second paragraph in column 7 of Nicolaou, the form 240 may contain form motions 250, which represent an ideal motion, and a form comparer 148 compares the user's Application No.: 16/735,101Docket No.: 6458-0109PUS1Reply to Office Action of May 13, 2021Page 10 of IImotion, registered as a series of silhouettes 302A, 302B ... 302N (Nicolaou column 9, second paragraph), with the form 240 to determine if the user's motion is "correct" or "incorrect" (Nicolaou column 8, line 43 - column 9, line 36). Thus, the Office Action has equated these classifications of "correct" and "incorrect" motion of Nicolaou with the class labels of the invention. 
However, in the context of the form 240, Nicolaou consistently only refers to motions. In contrast, independent claims 1, 13, 17 and 18 require that at least 
In contrast to Nicolaou and the other cited art, the inventors of the present application have discovered that the claimed types of evaluation points are of particular significance for the accurate assessment of a physical exercise's execution (Specification page 15, third paragraph). Accordingly, in the editor application, a physician or a physiotherapist can input into the ML model artifact the appropriate constraint that characterises the preferable pose in these significant evaluation points and the appropriate audio feedback. Based on this, more useful instructions can be provided to the person who is monitored by means of the ML model artifact (inter alia Specification page 5, second paragraph, page 7, first paragraph and page 16, first to third paragraphs).”

Examiner’s response:
	The Examiner respectfully disagrees.
Nicolaou discloses (in col. 8, lines 23 – 42):
	In one embodiment, training can be used.  For example, the system may take pictures of user 180 at specified locations and specific postures.  By so doing, the system may use variety of machine learning techniques that facilitate proper determination of key points.  For example, the system may use supervised learning to associate specific image data with specific user positioning.  By providing a system that is trained, it may be easier for the subsystems of the system to determine positions of key points.  It may be noted that training, may also be used in the context of a silhouette embodiment, as discussed below with respect to FIG. 3.  Since training may provide information about what an image of a given user position should look like, training may service as a basis for comparison when identifying the key points.  For example, training may take an image of user 180 in a series of known positions. When key points identifier 144 attempts to determine key points, it can ascertain which of the known positions is closes to the obtained position and use this information as a starting point to help establish where the key points associated with the image should be placed. (emphasis added)”


	In a supervised training, a class label is used. During the training phase, the system uses a series of correct silhouettes 302A, 302B .  . . 302N (Fig. 3, col. 9, lines 7 – 13) as class label(s) for supervised training. In detecting phase, the system will compare detected silhouettes with the correct silhouettes (class label) to ascertain which of the known positions is close to the obtained position. Thus, a series of correct silhouette 302A … 302N is considered as class labels for identifying motion phase of the specific motion pattern. Nicolaou is still read on the amended claims limitations.
	Therefore, claims 1, 13, 17 and 18 is still unpatentable over Nicolaou in view of Zimring.

	Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668